IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

CHRISTOPHER T. JENSEN,
Plaintiff,
Vv, Case No. 3:20-CV-00937-SLC

ANDREW M. SAUL,
Commissioner of Social Security,

Defendant.

 

ORDER ON THE PARTIES’ JOINT MOTION FOR REMAND FOR FURTHER
PROCEEDINGS PURSUANT TO SENTENCE FOUR OF 42 U.S.C. § 405(g)

 

Pursuant to the parties’ joint motion to remand this action, this Court now, upon
substantive review, hereby enters an order under sentence four of 42 U.S.C. § 405(g)
reversing the Commissioner's decision with a remand of the cause to the Commissioner
according to the following terms. See Shalala v. Schaefer, 509 U.S. 292, 296 (1993); Melkonyan
v. Sullivan, 501 U.S. 89, 97-98 (1991).

On remand, an Administrative Law Judge (ALJ) will offer Plaintiff the opportunity
for a new hearing; proceed through the sequential disability evaluation process as
appropriate; assess the medical opinions as appropriate; obtain supplemental vocational
expert testimony if warranted; and issue a new decision.

SO ORDERED this GT day of Je uv i r , 2021.

[6] bsthera B.Cré bb
Hénorable StephenL.Grocker Ba/bara B.Crebs

United States Magistrate Judge

 
